UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1256


In re:   ROBERT E. YOUNG

                      Petitioner.



                 On Petition for Writ of Mandamus.
                         (No. 1-C-T-14612)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert E. Young, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    E.     Young    petitions            for    a    writ     of   mandamus

seeking an order compelling state officials to deposit a sum of

money into his prison trust account.                         We conclude that Young is

not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary        circumstances.              Kerr      v.     United    States

Dist.    Court,       426 U.S. 394,       402    (1976);          United      States     v.

Moussaoui,      333 F.3d 509,     516-17         (4th    Cir.      2003).        Further,

mandamus      relief    is    available      only       when       the    petitioner      has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                           Moreover, this court

does    not    have    jurisdiction         to       grant    mandamus        relief     against

state officials.            Gurley v. Superior Court of Mecklenburg Cnty.,

411 F.2d 586, 587 (4th Cir. 1969).

              The relief sought by Young is not available by way of

mandamus.        Accordingly,          we    deny       the    petition         for    writ     of

mandamus.      We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented         in    the     materials

before   this     court      and    argument         would    not       aid   the     decisional

process.


                                                                              PETITION DENIED




                                                 2